DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction/Election
Applicant’s election with traverse of Group I, claims 1-4, 7-10, 12-14, 16-18, and 31 is acknowledged. Claims 21, 22, 26, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08 March 2021. Applicant traverses on the grounds that the special features are shared by each group and that the shared subject matter is not disclosed by US 2005/0211684. The examiner respectfully disagrees. The restriction is respectfully maintained as the apparatus does not include the positive step of the method and only includes the capability, and the shared subject matter is anticipated by US 2005/0211684 as below. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 7, 8, 16, 17, 18, and 31 are rejected under 35 U.S.C. 102 as being anticipated by US 2005/0211684 to Jaeger.
claims 1, 2, 3, 4, 7, 8, 16, 17, 18, and 31 Jaeger discloses a gripping module/tool tip 304 that rotates about an axis with base 306 and can remove a torch contact tip [0048]. A cam bearing fitting portion of envelope portion 304a of the tool tip is controlled by regulator software that controls the servicing apparatus including rotation [0056]. The apparatus can electronically reduce a nozzle or tip (abstract). A tip magazine 310 is included for holding replacement tips [0048]. Position control must be either a closed or open loop.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 7, 8, 9, 10, 16, 17, 18, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger in view of US 2006/0231538 to Rice.
Regarding claims 1, 2, 3, 4, 7, 8, 9, 10, 16, 17, 18, and 31 Jaeger discloses the above but does not discuss the control system specifics.
However, Rice discloses a clamp cylinder that is force controlled by pressurized air [0045] which is monitored by switch 120 [0042]. 
The advantage of utilizing a clamp cylinder with force controlled by air and monitored by a switch is to ensure a firm grip. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Jaeger by utilizing force control and monitoring as in Rice in order to ensure a firm grip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761